Peters, C. J.
There is no ground upon which this action should be sustained. The plaintiff acquired a taste for gambling in margins on grain. He dealt with the defendant as a broker. It is immaterial whether the defendant did or not represent that the purchases were to be made of the firm of Pitcher & Co., of Chicago, although the purchases were in fact not so made. There was no intention to make actual purchases of any one. The plaintiff, a saloon-keeper in Biddeford, had no idea that he was to own 816,000 worth of wheat in Chicago. The defendant in this illegal enterprise did the business in the manner customary in such transactions. He made himself responsible to the plaintiff, and operated through another broker who in turn became responsible to him. The money staked on the margins was lost, and the plaintiff was settled with fairly, as far as appears, according to the ups and downs of the market, and according to the contracts made by him.
Having, after the lapse of several years, repented of his losses, he seeks to recover his money of the broker who received the money from him and paid it over to another. The burden of the plaintiff’s lament is that the money was not paid to Pitcher & Co., and that the margins were not purchased of or through them. What difference could it make to him whether purchased of one person or another, when the result would be the same ? The whole transaction was an executed gambling affair, over which the law is not disposed to make fine distinctions for the plaintiff’s protection, or for the encouragement of others who may be tempted into similar speculations.

Judgment for defendant.

Walton, Daneorth, Virgin, Emery and Haskell, JJ., concurred.